Title: To Thomas Jefferson from Benjamin H. Latrobe, 22 September 1798
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Septr. 22d 1798
          
          A round-about application has just now been made to me respecting a navigation in your neighbourhood, between Milton and Charlotte’s ville, for which, I am told, a very considerable subscription is already raised. It comes from a very honest work man here, who presses me to go up, & see it. But as the thing seems to stand not quite upon so good as footing as the negociations of Messrs. W X Y & Z and the Lady &c, I take the liberty to mention it to you, & if my talents as an Engineer can be of the smallest service to you,—for I take it for granted that you are at the head of any work of public utility within your sphere of agency—I beg you will draw upon them to any amount.—I consider our improvements in navigation in their infancy, to require a little nursing by the hand of public spirit,—& to speak plainly,—when I offer my assistance to you, it is infinitely more with a view to be useful than to exhaust your funds by my emoluments. Little can be done this Year, if any thing be intended, but I shall be happy to wait upon you to advise or to plan for the next season, if you think proper.—
          Since I had the pleasure to see you at Fredericsburg, I have been upon a strange errand at Norfolk,—to survey & report upon the fortifications at that place.—I spent about three Weeks in performing this service,—& having plann’d a new Fort for Point Nelson, & alterations for Fort Norfolk, & besides, designed Barracks for both places, an officer carried my papers to the Secretary at War. All that I had proposed was ordered to be carried into immediate execution, &—strange to  tell,—the business was taken out of the hands of the Military Commander of the Garrison, & put into those of the Collector of the port. All this was consistent with the operations of a Government for the sake of a Revenue.—Of myself not the slightest notice has been taken,—because a man of my politics is not to be trusted in so important a case as the defence of the Country against the French. My politics I presume have been found out since my appointment to survey & report, for surely there was as much danger in permitting me to design,—as to construct a Work.—
          The late accounts of the Paris negociation have made some impression here.—Marshall stands for Henrico district,—but his election is doubtful. Bushrod Washington, who offers for Westmoreland district stands little chance. His zeal against the subverters of all Government, has decided the wavering John Heath against him,—than whom, no one in the District has more influence, so that we shall most likely see Dr Jones again in Congress. Upon the whole, I think the aspect of things in this part of the country favors the republican side. But you have no doubt better intelligence from your more informed correspondents than I can give you.—John Mayo,—had distributed 500 Copies of the Cannibals progress in Henrico district to pave the way for himself. Captn. Billy Austin has sent a packet of Addison’s pedantry to Bedford,—Carrington scatters X W Y Z over the state, & another packet consisting of the speeches of Goodloe Harper & Ames is dispersed by a subscription of citizen subjects. But little I believe is effected by all this expence.—
          I have taken the liberty to have several of your mould boards made for my friends. I do not apologize to you to so doing, as I know that your object is to be extensively useful. I have been astonished at their performance.
          As I am somewhat uncertain whether or no you will ever receive these lines I forbear enclosing in them the drawings of the Philadelphia Nail cutting Machine which I have long made for you, but which I have never had an opportunity to send.—
          I have now only to beg that you will excuse the liberty I have taken to write to you upon the subject of your Navigation upon the very informal application to me, & to assure you of the truth of the sentiments of esteem & respect with which I am
          Your faithful Servant B.
          
            B Henry Latrobe
          
        